UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
-------------------------------------------------------
                                                             :
APRIL J. MCKENZIE-HALL,                                      :     CASE NO. 1:19CV02111
                                                             :
          Plaintiff,                                         :
                                                             :
vs.                                                          :     OPINION & ORDER
                                                             :     [Resolving Doc. 1, 2, 3]
BARRACK OBAMA, et al.,                                       :
                                                             :
          Defendants.                                        :
                                                             :
-------------------------------------------------------

JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

          Pro se Plaintiff April J. McKenzie-Hall brings this action against defendants Barrack

Obama, Hillary Clinton, the FBI, Tanya Borich, and Gus Bey. 1 Plaintiff seeks to proceed

with this action in forma pauperis, 2 and for the appointment of counsel and to add an

additional party. 3

          Plaintiff’s motion to proceed in forma pauperis is granted. For the reasons that are

described, this action is dismissed. Plaintiff’s motion for appointment of counsel and to

add an additional party is moot and is denied. 5

                                                          I. Background

          Plaintiff’s allegations are difficult to understand and her claims are difficult to

understand. According to the Complaint, Plaintiff’s husband was forced into an adulterous

relationship to cover up wrongdoing done to Plaintiff, including “womb kidnapping.”



1
    Doc. 1.
2
    Doc. 2.
3
    Doc. 3.
5
    Doc. 3.
Case No. 1:19CV02111
Gwin, J.

According to Plaintiff’s Complaint, certain individuals forced a separation of Plaintiff from

her children for the false reason that she is schizophrenic.

           Plaintiff claims that she is unable to see her children or husband and her husband’s

family will not inform her as to their location. She alleges that “they” have placed illegal

microphones in the teeth of her husband and children, and that certain individual are

threatening to murder her, her husband, and their children. Somehow, she attributes this

conduct to President Obama and Hillary Clinton due to “due to free inventions” found in

her husband’s name. 6

                                                  II. Discussion

           Although pro se pleadings are liberally construed, 7 the Court is required to dismiss

an in forma pauperis action under 28 U.S.C. § 1915(e) if it fails to state a claim upon which

relief can be granted, or if it lacks an arguable basis in law or fact. 8 A claim lacks an

arguable basis in law or fact when it is premised upon an indisputably meritless legal

theory or when the factual contentions are clearly baseless 9 or rise to the level of the

irrational or “wholly incredible.” 10

           The Fed. R. Civ. P. 12(b)(6) dismissal standard articulated in Bell Atl. Corp. v.

Twombly, 11 and Ashcroft v. Iqbal, 12 governs dismissal for failure to state a claim under §


6
     Doc. 1.
7
     Boag v. MacDougall, 454 U.S. 364, 365 (1982) (per curiam); Haines v. Kerner, 404 U.S. 519, 520 (1972).
8
     Neitzke v. Williams, 490 U.S. 319, 328 (1989); Sistrunk v. City of Strongsville, 99 F.3d 194, 197 (6th Cir.
1996).
9
     Neitzke, 490 U.S. at 327.
10
     Denton v. Hernandez, 504 U.S. 25, 33 (1992).
11
     Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007).
12
     Ashcroft v. Iqbal, 556 U.S. 662 (2009).
                                                         -2-
Case No. 1:19CV02111
Gwin, J.

1915(e)(2)(B)(ii). 13 A cause of action fails to state a claim upon which relief may be granted

when it lacks plausibility in the complaint.

           Fed. R. Civ. P. 8(a)(2) governs basic federal pleading requirements 14 and requires

that the pleading contain a short and plain statement of the claim showing that the pleader

is entitled to relief. 15 In reviewing a complaint, the Court must construe the pleading in the

light most favorable to the pro se plaintiff. 16

           Even with the benefit of liberal construction, this action must be dismissed. The

Complaint provides no factual content or context from which this Court may reasonably

infer from Plaintiff’s incredible factual allegations that Defendants violated Plaintiff’s rights.

Because the Complaint lacks an arguable basis in law or fact and fails to state a claim upon

which relief may be granted, it must be dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B).

                                                III. Conclusion

           For the foregoing reasons, this case is dismissed pursuant to 28 U.S.C. §

1915(e)(2)(B) and is closed. Plaintiff’s motion to proceed in forma pauperis is granted. 17

Plaintiff’s motion for appointment of counsel and to add a party is moot and denied as

such. 18




13
     Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010).
14
     Twombly, 550 U.S. at 564.
15
     Iqbal, 556 U.S. at 677-78.
16
     Bibbo v. Dean Witter Reynolds, Inc., 151 F.3d 559, 561 (6th Cir. 1998) (citing Sistrunk, 99 F.3d at 197).
17
     Doc. 2.
18
     Doc. 3.
                                                        -3-
Case No. 1:19CV02111
Gwin, J.

       The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this

decision could not be taken in good faith.

       IT IS SO ORDERED.


Dated: January 7, 2020                             s/ James S. Gwin
                                                   JAMES S. GWIN
                                                   UNITED STATES DISTRICT JUDGE




                                             -4-
